Exhibit 10.3

AMENDMENT NO. 1 TO THE

ROYAL CARIBBEAN CRUISES LTD. 2008 EQUITY INCENTIVE PLAN

 

 

WHEREAS, Royal Caribbean Cruises Ltd. (the "Company") has adopted the 2008
Equity Incentive Plan (the "Plan"); and

 

WHEREAS, the maximum number of shares of the common stock of the Company, par
value $.01 (the "Shares"), that may be granted under the Plan is currently
5,000,000; and

 

WHEREAS, the Plan reserves to the Compensation Committee of the Board of
Directors (the "Committee") the authority to amend the Plan to materially
increase the number of Shares issued thereunder, subject to the approval of the
Company's shareholders; and

 

WHEREAS, subject to shareholder approval, the Committee has approved an
amendment to the Plan to increase by 6,000,000 the maximum number of shares that
may be granted under the Plan; and

 

WHEREAS, the shareholders of the Company approved an additional 6,000,000 shares
for issuance under the Plan at the Annual Meeting of Shareholders on May 20,
2010; and

 

WHEREAS, Capitalized terms used herein and not otherwise defined, shall have the
meaning prescribed in the Plan.

 

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

Section 4(A) of the Plan is hereby deleted in its entirety and the following
paragraph is inserted in lieu thereof:

(A)            Subject to the following provisions of this Section 4 and to the
provisions of Section 7, the maximum number of Shares with respect to which any
Awards may be granted, including Awards of Incentive Options as defined in
Section 5(A)(i), during the term of the Plan shall be 11,000,000. During any
calendar year, no one individual shall be granted, under this Plan, Awards with
respect to more than 500,000 Shares. Shares underlying Substitute Awards shall
not reduce the number of Shares remaining available for issuance hereunder.

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 1 to the Royal Caribbean Cruises Ltd.
2008 Equity Incentive Plan is being executed as of the 20th day of May, 2010.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

Attest:   /s/ Bradley H. Stein

By:  /s/ Maria R. Del Busto

 

Bradley H. Stein

Senior Vice President,

General Counsel and Secretary 

Maria R. Del Busto

Vice President, Chief Human

Resources Officer

                                       

 

 

 